Citation Nr: 1333881	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.

REPRESENTATION

Appellant represented by:  Pennsylvania Department of Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to December 1953; he died in December 2006.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2012, the appellant was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

In August 2012 and April 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous April 2013 Board remand, the RO was directed to obtain an appropriate VA medical opinion from a VA cardiologist to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or secondary to any service-connected condition.  No medical opinion was obtained.   Rather, the RO considered a November 2011 VA opinion that was associated with the file after the remand as the requested VA opinion and addressed it in the August 2013 supplemental statement of the case.  Another remand is required to correct this deficiency.
The RO was also directed in the April 2013 Board remand to contact the appropriate authority to verify that the death certificate dated April 2007 is a true copy, as its authenticity is questionable and to obtain the documentation that led to the amending the death certificate adding "PTSD (contributing to CAD)" in Part II.  In a letter dated April 2013, the RO requested a certified copy of the Veteran's death certificate from the Office of Vital Statistics, which was subsequently sent later in April 2013.  The letter did not request the documentation that led to amendment of the death certificate.  Another remand is required to correct this deficiency.

Finally, there is a question as to which service organization is currently representing the appellant.  Initially, Disabled American Veterans (DAV) represented the appellant.  In the October 2009 Form 21-22, the appellant indicated that she will "revoke the appointment of the service organization named above, either by explicit revocation or the appointment of another representative."  In March 2012, the appellant appointed the Pennsylvania Department of Military and Veterans Affairs as her representative and submitted a Form 21-22 signed by her.  In May 2012, however, DAV represented the appellant before the Board in a videoconference hearing and submitted a post-remand brief on her behalf in March 2013.  However, in April 2013, the Pennsylvania Department of Military and Veterans Affairs submitted a statement and medical texts on her behalf.  The RO must clarify with the appellant who her current representative is and ensure that the claim file reflects that representation.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the appellant who her current representative is and ensure a proper and current Form 21-22 has been filed for that representative.  

2.  Take all necessary action, to include contacting the Commonwealth of Kentucky Office of Vital Statistics, to verify whether the Veteran's death certificate was properly amended and to obtain the documentation that led to amending the death certificate.

3.  Obtain a medical opinion from a VA cardiologist as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.  

The entire claim file must be reviewed by the examiner.  

If it is determined that the April 2007 Death Certificate is valid, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, specifically PTSD, contributed to his CAD.  

If it is determined that the April 2007 Death Certificate listing CAD is NOT valid, whether it is at least as likely as not (a 50 percent or greater probability) that either of the Veteran's causes of death (sepsis and pneumonia) could be attributed to any of the Veteran's service-connected conditions which are posttraumatic stress disorder (PTSD), malaria and tonsillitis.

The examiner must resolve any conflicting medical evidence, especially the April 2007 private opinion, July 2007 VA cardiologist opinion, October 2007 VA psychologist opinion, and the death certificate.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


